Order and judgment affirmed without costs. Memorandum: Supreme Court properly granted summary judgment to defendant Community Financial Services, Inc. (Community) dismissing the complaint of plaintiffs against it. The complaint alleged breach of a contract of which plaintiffs were third-party beneficiaries. Community presented evidence that an escrow agreement between Community and defendant Lillian Warner was intended to benefit Community, by protecting the *980value of the collateral securing Community’s mortgage loan to plaintiffs, and Warner, by allowing the closing to go forward although certain repair work remained incomplete. Plaintiffs were, at best, incidental beneficiaries of the escrow agreement (see, Fourth Ocean Putnam Corp. v Interstate Wrecking Co., 66 NY2d 38, 44-46; cf., Bonwell v Stone, 128 AD2d 1013). Plaintiffs failed to submit evidence sufficient to raise a factual issue concerning their status as third-party beneficiaries. We have examined the remaining contentions raised by plaintiffs and conclude that they lack merit.
All concur except Balio, J., who dissents in part and votes to modify in the following Memorandum.